It is an honour for me to
address the fifty-ninth session of the General Assembly
of the United Nations on behalf of the European Union
(EU).
With its 25 member States, the European Union
represents 13 per cent of the United Nations
membership and accounts for almost 30 percent of the
world’s economy. Our contributions to the United
Nations go further; EU member States pay more than
36 per cent of the United Nations regular budget and
about half of all voluntary contributions to the United
Nations Funds and Programmes. They contribute more
than 50,000 troops to United Nations-led and United
Nations-authorized international peace missions.
We in the EU are proud of our contribution to the
United Nations and to international cooperation. But
we are not complacent. We understand that our security
and prosperity are inextricably linked to the fate of
others, and we know that we cannot isolate ourselves
from cross-border threats and challenges. We realize
that climate change does not respect nationality,
ethnicity or religion, that HIV/AIDS knows no borders
and that terrorists kill indiscriminately. No nation can
respond to these threats in isolation; the only way
forward is through collective action.
In a world of global threats, global markets and
global media, our security and prosperity depend more
28

and more on an effective multilateral system. The
search for a strong, rule-based international society is
more imperative than ever.
We welcome the Secretary-General’s call to work
harder to strengthen the rule of law for all. His agenda
is our agenda. That is why reform of the United
Nations, with a view to making it stronger, more
effective and more efficient, is a high priority for the
European Union. The Union remains committed to
multilateralism and a rule-based international order,
with the United Nations at its core. What gives great
strength to the United Nations is its legitimacy. It has
no substitute in the international community. It is
unique. But the Organization must adapt to changing
circumstances. The reform efforts that have already
been set in motion by the Secretary-General must be
intensified and deepened with a view to making the
United Nations stronger, more effective and more
efficient.
The EU looks forward to the report of the High-
Level Panel on Threats, Challenges and Change and to
the Secretary-General’s recommendations that will be
submitted to the General Assembly. Next year, the
General Assembly will meet at the highest level to
review progress in honouring all of the commitments
of the United Nations Millennium Declaration. The
review must be comprehensive, balanced and effective.
The summit must deal with the major, interlinked,
concerns of peace, security, poverty and sustainable
development. The recommendations in the report of the
World Commission on the Social Dimension of
Globalization are an important contribution to the
review.
We have committed ourselves to combating
poverty and promoting sustainable development. The
Millennium Development Goals must be achieved.
Urgent action is called for. Both developing and
developed countries must put in place a range of
measures, as agreed at the Monterrey Conference on
Financing for Development including: good
governance; expansion of trade opportunities, in
particular for developing countries; and an increase in
official development assistance. The European Union
is committed to those objectives. It is very much on
track for increasing its official development assistance
(ODA) to 0.39 per cent of gross national product
(GNP) in 2006 as part of a longer-term effort to raise
its ODA contributions to 0.7 per cent of GNP.
Combating HIV/AIDS must be an integral part of
our global campaign against poverty. As one of the
most devastating pandemics in human history,
HIV/AIDS is literally a disease of mass destruction: a
disease which strikes 10 people every minute. In Africa
especially, AIDS is tearing the fabric of society apart.
Fighting that disaster is a priority for us all.
Prevention of HIV/AIDS is inextricably linked to
sexual and reproductive health and rights. We wish to
reaffirm our commitment to the agenda of the
International Conference on Population and
Development and will do so again at the tenth
anniversary commemoration on 14 October.
Reproductive health and rights are an essential part of
development.
One of the greatest threats to international peace
and security today is the proliferation of weapons of
mass destruction and their means of delivery. The
international community must address that challenge
effectively. The EU adopted a comprehensive and
coherent strategy against the proliferation of those
weapons last December, covering a wide spectrum of
measures. The EU is guided by the conviction that a
multilateral approach to security is the best way to
maintain international order. That is why we are firmly
committed to uphold, implement and strengthen
multilateral disarmament and non-proliferation treaties
and agreements. The multilateral treaty system
provides the legal and normative basis for all non-
proliferation efforts.
International treaty regimes and export control
arrangements are in place to prevent the spread of
weapons of mass destruction and their delivery
systems. Those instruments, however, have not
succeeded in putting a complete stop to proliferation.
Additional measures are necessary, in particular to
combat the risk of terrorist organizations gaining
access to those weapons and delivery systems. In that
regard, the EU welcomes the adoption of Security
Council resolution 1540 (2004), which is fully in line
with the EU strategy.
With others, the European Union will also
explore the possibility of establishing a close
relationship between the United Nations and the Hague
International Code of Conduct against Ballistic Missile
Proliferation.
Terrorism is another threat that can be dealt with
only by effective multilateralism and close
29

international cooperation. Terrorists’ capacity to strike
is still very substantial, as shown by the heinous
attacks in several countries over the past year. I wish to
reiterate that the European Union utterly condemns all
terrorist acts, irrespective of their alleged motivations,
and to express our profound solidarity with the victims
of such acts.
The European Union welcomes the development
of the Counter-Terrorism Executive Directorate, which
will strengthen the ability of the United Nations to
oversee implementation of anti-terrorism resolutions
and conventions. Obviously, the United Nations can do
its work well only if Member States honour their
commitments and assume their responsibilities.
Equipping the United Nations to deal with terrorism
also demands readiness to act in situations in which
States cannot or do not wish to implement their
international obligations in the fight against terrorism.
This brings me to the issue of human rights —
another common concern. Human rights lie at the core
of the work of the United Nations. The European
Union fully agrees with Secretary-General Annan’s
statement that terrorism must not be used as an excuse
to trample on human rights. States must ensure that any
measures taken to combat terrorism comply with their
obligations under international law, in particular
international human rights, refugee and humanitarian
law. We must protect the universal values and
fundamental freedoms whose enjoyment is seriously
impaired by acts of terrorism.
The European Union is a committed supporter of
initiatives to improve the implementation of human
rights obligations worldwide and at country level. The
European Union recognizes the responsibility of the
international community to protect mankind from
genocide, war crimes and grave and massive violations
of human rights. The European Union welcomes the
introduction of a human rights-based approach in the
work of all United Nations agencies and programmes.
That will ensure that United Nations assistance
activities contribute to achieving such rights for
everyone everywhere. Our own initiatives in that area
often complement and strengthen those initiated within
the United Nations framework. We especially welcome
the close cooperation between the European Union and
the United Nations special mechanism in respect of
children in armed conflict and human rights defenders.
The valuable work being done by the United
Nations, particularly by the Special Rapporteur on
torture, in pursuit of the prevention and eradication of
all forms of torture, is strongly recommended and
supported by the EU. The European Union would also
like to take this opportunity to reaffirm its opposition
to the death penalty.
The European Union stresses the importance of
the International Criminal Court in putting an end to
impunity and strengthening the rule of law throughout
the world. It will pursue its efforts to ensure the widest
possible ratification of, and accession to, the Rome
Statute of the International Criminal Court.
The world needs a United Nations that can
intervene decisively to prevent, limit and put an end to
military conflicts. An estimated 40 per cent of
countries emerging from civil wars relapse into conflict
within five years. The lesson — familiar but often
forgotten — is that the United Nations system must be
better attuned to how such conflicts can be prevented
and peace preserved. No matter how difficult,
preventing conflict and preserving a precarious peace
is less costly than intervening in a full-blown conflict.
The European Union is aware of its responsibility
in that area and is increasing its capabilities to maintain
its already significant contribution to conflict
prevention, international crisis management and
peacekeeping operations. It will also continue to assist
other regional organizations to enhance their own crisis
management capabilities. The United Nations must
intensify its cooperation with those organizations, in
part with a view to enhancing their capacity for crisis
management, in accordance with Chapter VIII of the
Charter. To that end, the European Union is working
with the United Nations Secretariat to implement the
Joint Declaration on United Nations-EU Cooperation
in Crisis Management of September 2003.
Several regional issues warrant special attention.
The Middle East peace process must be put back on
track. That means that the entire international
community must back the road map — the only road to
an agreed negotiated two-State solution. The European
Union and its Quartet partners will remain engaged in
the search for a settlement. The European Union thinks
that the Assembly can make an important contribution
to that objective by focusing on substantive issues in
the peace process and adopting a pragmatic and
constructive approach towards this problem.
30

The Security Council’s unanimous adoption of
resolution 1546 (2004) marks the restoration of
sovereignty to Iraq. The European Union
wholeheartedly supports the political process and the
new Iraqi Interim Government and calls on all Member
States to do the same. It gives its full backing to the
holding of democratic elections in January 2005. It is
committed to unwavering support of the pivotal United
Nations role in that country. The Iraqi people have
suffered so much and deserve the chance to have a
better life. Let us offer them that chance.
In a similar vein, the process of securing stability,
reconstruction and democratization in Afghanistan
must remain an international priority. The Afghans are
desperate for peace. They demand a say in their
country’s future. Over 10 million Afghans, more than
40 per cent of them women, have registered to vote in
the presidential elections on 9 October. There can be
no better sign of their enthusiasm for democracy. The
European Union will continue its political and financial
assistance to Afghanistan and its people.
Developments in Africa are cause for both
optimism and concern. Increasingly, Africans are
taking responsibility for solving the problems of their
continent. The progress of the African Union in
establishing its architecture for peace and security is a
case in point. The European Union will use its African
Peace Facility to help the African Union build capacity
to engage in peace support and peacekeeping
operations.
The European Union will closely cooperate with
the African Union, the United Nations, the Arab
League and the United States with a view to
harmonizing international efforts to contain and
resolve the conflict in Darfur. It will continue to
support the efforts of the United Nations, in particular
by the Special Representative of the Secretary-General.
The European Union expresses its concern over
the recent increase in tensions in the Great Lakes
region and calls on all countries in the region to adhere
to the Declaration of Principles on Good-Neighbourly
Relations and Cooperation. It remains our conviction
that the resolution of conflicts in the Great Lakes
region requires a regional approach. In the Democratic
Republic of the Congo, the European Union supports a
more focused and robust mandate of the United
Nations Organization Mission in the Democratic
Republic of the Congo (MONUC) and related
increased capabilities. It is actively examining different
options for continued support to United Nations efforts
to strengthen MONUC.
Also, the European Union remains deeply
concerned about the situation in Zimbabwe and urges
that the Government of Zimbabwe establish the
conditions for and hold free and fair elections in line
with the Southern African Development Community’s
(SADC) August 2004 electoral guidelines.
Many courageous men and women are trying to
make a difference under the blue flag of the United
Nations. Last year’s bombing in Baghdad was a tragic
demonstration of the fact that the work of the United
Nations is often dangerous. The European Union
supports the Secretary-General’s efforts to improve the
safety and security of United Nations staff. We are
keen to discuss his proposals. Through our policies,
actions, and resources, we, the Member States, bear the
responsibility of making it possible for the United
Nations to go where it should.
The European Union itself is an example of
multilateralism at work. Conflicting interests and
diverging views still exist within the European Union,
as they do everywhere. But conflicts are resolved
within the framework of common institutions and
binding rules. Multilateralism works. A rule-based
international order is possible. And necessary. The
European Union will strive to achieve that goal
everywhere.